Citation Nr: 1209520	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a disability of the feet.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for diabetes mellitus secondary to psychiatric disability.

8.  Entitlement to service connection for peripheral neuropathy secondary to psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction of this case belongs to the RO in Oakland, California.

A November 2011 statement in the file essentially indicates that the Veteran no longer desires a Board hearing on these matters.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A review of the claims file reveals that further development, including affording the Veteran VA examinations, is needed prior to adjudication by the Board.

As for headaches, a June 1977 record indicates that the Veteran had been nervous recently with headaches.  The assessment included questionable migraine.  In April 1979 the Veteran complained of headaches and was assessed with rule out tension headaches.  The Veteran complained of headaches at the time of her separation from service in June 1979.  An April 1991 private medical record noted migraine headaches.

As for disability of the feet, the Board observes that the Veteran complained of aching feet at the time of her separation from service in June 1979.

The September 1974 entrance examination noted that there was no history of asthma.  Service treatment records dated in June 1978 and July 1978 reveal that the Veteran was treated for asthma and hay fever.  The Veteran complained of sneezing and nasal congestion in May 1979 and was assessed with hay fever.  In the June 1979 report of medical history the Veteran indicated that she was on medication for hay fever and asthma.  In an April 1991 private record the Veteran essentially indicated that she had had mild asthma attacks as a child.

A record dated in April 1975 reveals that the Veteran complained of a backache.  The assessment was right sacroiliac strain.  The Veteran has indicated that she has undergone back surgery subsequent to service.

A June 1977 record indicates that the Veteran had been nervous; the assessment appeared to indicate anxiety treatment.  The Veteran complained of depression and nervous trouble at the time of her separation from service in June 1979.  Current psychiatric diagnoses include depression, bipolar disorder, and PTSD.  In an April 1991 private psychiatric assessment the Veteran indicated that she had been molested by a relative as a child.  The Veteran has submitted multiple statements describing incidents during service that she asserts have caused her to develop PTSD.  Records from the Vet Center indicated diagnoses including PTSD and Major Depressive Disorder.  The Board notes in passing that the AOJ has attempted to verify the Veteran's stressors concerning sexual assault in service, but inquires from the Army's CID and Office of the IG were negative in that regard.  The Board finds that further efforts to verify the Veteran's PTSD stressors are not necessary in this case.

Based on the foregoing, the Board finds that VA examinations are necessary prior to adjudicating the issues on appeal.  As such, the Board finds that the Veteran should be afforded VA examinations to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that she has diabetes mellitus and peripheral neuropathy secondary to psychiatric disability.  As the issue of service connection for psychiatric disability could impact these claims, these claims are deferred pending adjudication of the Veteran's service connection for psychiatric disability claim.

In a statement received in December 2007 and identified as being a "Letter of disagreement," the Veteran indicated that she had had an appointment on June 26, 2006, at a Salt Lake VA medical facility.  The Veteran indicated that she had undergone pulmonary testing at that time.  The Board notes that no such record is associated with the record.  An attempt to obtain this record should be undertaken.

As for private records, the Board notes that the Veteran's December 2006 Formal Claim notes treatment for some of the disabilities on appeal.  A December 2006 letter from the AOJ to the Veteran notified her that she must return the supplied VA Form 21-4142, Authorization and Consent to Release Information (VA Form 21-4142), for any treatment records she wished to have VA obtain for her.  While the Veteran has submitted private treatment records on her own, it appears that no VA Form 21-4142 authorizing VA to obtain records from the relevant private healthcare providers was submitted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Salt Lake City, Utah VA pulmonary testing dated June 26, 2006, as well as any underlying treatment records related to the June 2006 pulmonary testing.

2.  The Veteran should be scheduled for the appropriate VA examination(s).  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination(s) of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has any current disability manifested by headaches, disability of the feet, asthma, rhinitis, or back disability that is related to the Veteran's active service.  The rationale for any opinion expressed should be set forth.  The examiner is asked to state whether the Veteran's asthma clearly and unmistakable preexisted service, and, if so, whether asthma was clearly and unmistakably aggravated by the Veteran's active service.

3.  The Veteran should be scheduled for a VA psychiatric examination to identify all current psychiatric disabilities and to provide an opinion as to whether any current psychiatric disability, including PTSD, is at least as likely as not (i.e., 50 percent or greater probability) related to her service in the military, to include the claimed inservice sexual harassment reported by the Veteran.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If PTSD related to service is diagnosed, the examiner must indicate the specific stressor supporting the PTSD diagnosis.

4.  The AOJ should then readjudicate the issues on appeal.  If it is determined that the Veteran is entitled to service connection for psychiatric disability, the AOJ should consider whether additional development is warranted as to the issues of entitlement to service connection for diabetes mellitus secondary to psychiatric disability and entitlement to service connection for peripheral neuropathy secondary to psychiatric disability.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


